Citation Nr: 1452524	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  10-35 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system reflects additional treatment records pertinent to the present appeal and a copy of the hearing transcript.


FINDING OF FACT

A psychiatric disability, to include PTSD, is attributable to service.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In this case, the Veteran was not in combat service, nor does he assert such.  Here, the Board must pay particular attention to the requirements of 38 C.F.R. § 3.304(f)(5), which, as addressed above, provide that VA must consider other substitute forms of evidence and information, beyond that contained in the Veteran's service records, as possible evidence in support of the occurrence of a claimed in-service stressor related to personal assault.  Claims involving personal assaults fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  See, e.g., Patton v. West, 12 Vet. App. at 281.

The Veteran asserts, in part, he was sexually assaulted by a sergeant at Schofield barracks 3 to 4 months after he was stationed there.  He also stated that he was beat up in service.  He stated, in part, that he withdrew from people and drank alcohol.  (See May 2008 PTSD Questionnaire).

The Veteran's STRs do not show any treatment for or diagnosis of PTSD or any other mental disability.  The personnel/administrative records note no military infractions from enlistment until his persistent misconduct at his duty station in Hawaii.  The record noted his dissatisfaction with his present command and duties.  He indicated that he signed up to repair communication equipment not infantry unit.  He committed 7 different infractions, which included 3 Article 15's from September 1975 to April 1976.  He was recommended for discharge on April 22, 1976 due to his failure to meet the acceptable military standards due to his poor performance and attitude.  He was given an "Under Honorable Conditions" discharge.  The Veteran filed for an upgraded discharge in 1983.

A September 2001 MCMI-III psychological assessment for SSA purposes reflects generalized anxiety, depressive and alcohol abuse disorders within the context of possible exaggeration, and signs of borderline personality disorder.  It was also noted that the above findings should be placed into careful perspective relative to his immediate and past history as the findings were interpreted without the benefit of a complete history or diagnostic interview.

A December 2001 psychological assessment from the White City VA Domiciliary reflects, in part, a reported history of "trauma induced anxiety."  The Veteran reported that his mental issues started with his back injury in 1999 and one year prior when he discovered his wife's unfaithfulness.  He reported that his father died when he was 12 years old and that he grew up with his mother and nine different stepfathers who were violent and alcoholics.  He reported that he dropped out of school in ninth grade and worked with his uncle in roofing.  He stated that he had an affair with an officer's wife and when it was discovered he was discharged.  He stated that he hadn't had alcohol since 1998.

An April 2002 psychological evaluation reflects that the Veteran reported that he had one disciplinary action or Article XV for hitting a sergeant.  He stated, in part, that he was wrongly treated in service.

An August 2002 Claims Summary noted that the Veteran did not fill his prescriptions, had increased anxiety, breathing difficulties, and was homicidal.  It was noted that the Veteran was diagnosed with panic disorder, depression, adjustment reaction, but that he never received treatment due to lack of follow-up.

A July 2003 psychological assessment noted, in part, that the Veteran's psychiatric problems began 6 months after he filed bankruptcy.  He developed bizarre thoughts and visual distortion related to his problems with his workers compensation claims.  He stated that he was sexually abused by an uncle.  And that, he had eleven stepfathers that were violent where he began to drink and use drugs in fourth grade.  He reported that he had problems with alcohol while in service.

An August 2003 VA examination noted that the Veteran's psychiatric problems started when he lost his business and family.  He reported a violent home life, difficulty in grammar school, and began drinking at age 9, but started having problems with alcohol at age 17 while in the Army.  He used marijuana, hallucinogens, and amphetamines while in service.  He reported 12 drunk-driving arrests and 6 more public drunkenness arrests.  The Veteran reported emotional problems throughout childhood, but closed them off and felt emotional overwhelmed in 1998 when he lost his family and business.  He reported to the August 2003 VA examiner that his time in the Army was uneventful.  The examiner noted that there was no indication that the Veteran's military experiences were involved in his current emotional distress.

An October 2004 VA treatment record noted, in part, that the Veteran reported binging on alcohol every 60 to 90 days and regained sobriety in 2004.

A December 2007 VA treatment record first mentioned the sexual trauma (MST) he experienced in service.  He discussed his MST (which he experienced at age 17), and his fantasies of violent vengeance against the perpetrator, and his interest in participating in group therapy.

White City VA Medical Center treatment records reflect that he has been receiving treatment for MST since February 2008.  These records also show a diagnosis of PTSD due to military sexual trauma in April 2012.

SSA disability records reflect multiple health assessments with a diagnosis of anxiety, depressive, substance abuse disorders, borderline personality dynamics and a personality disorder.

A July 2010 VA examiner noted that the overall picture of the Veteran was one of discrepancy.  She noted that he denied any difficulty in his childhood and teenage years despite being shown his contradicting statements in his medical records.  The July 2010 VA examiner provided an opinion that there was no current diagnosis of PTSD and that the current disability was not related to MST.

A June 2014 VA examination reflects a confirmed diagnosis of PTSD.  The VA examiner reviewed the claims file, to include records in VBMS, Virtual VA, Vista Web, CPRS medical records; and provided a full clinical interview.  The Veteran told the examiner, in part, that his biological father was an alcoholic, but denied emotional, physical or sexual abuse as a child.  The Veteran described himself as social with good friends prior to enlistment, but with very few during or following enlistment and none currently.  The Veteran denied legal/behavioral issues prior to enlistment.  He denied childhood abuse of any type to the examiner.  The examiner stated that he was aware that previous examiners have reported a history of abuse/neglect.  He concluded that the Veteran's pre-military functioning was not significantly deviant.

The June 2014 VA examiner further stated that the Veteran entered the Army on February 14, 1975, immediately after leaving school, completing basic training at Ft. Ord and AIT at Ft. Sill (Field Communications/Repair).  He was not deployed to combat and obtained his GED while enlisted.  He was involved in multiple disciplinary actions while enlisted following the alleged assault.  The Veteran reported that within the first month of being stationed at Schofield Barracks, HI, he was assaulted by a sergeant while in his bunk asleep.  He stated that this same sergeant approached him again 2-3 months later, but that he was able to avoid another assault.  He was given a general under honorable discharge at the rank of E-1 on June 1, 1976.  Following discharge, he had been arrested on numerous occasions for a wide variety of charges (DUI, Assault/Battery, Resisting Arrest, Assault of a Police Officer, and Domestic Violence).

He received mental health counseling through the White City VA since early 2008.  "Active" mental health diagnoses within CPRS at White City included a diagnosis of PTSD in December 2007 and April 2008.  He was also diagnosed with alcoholism in remission in September 2002, bipolar I disorder in July 2004, pain disorder in October 2004, panic disorder with agoraphobia in October 2004 and May 2006, respectively, depressive disorder NOS in December 2007, and polysubstance dependence in December 2007.  

The June 2014 VA examiner noted that the Veteran's list of disciplinary actions while enlisted appear to begin in late-1975 which was shortly after when he began his service at Schofield in July 1975, which was consistent with Veteran's reported timeline of the assault and subsequent deterioration in his ability to function, and thus most certainly consistent with an assault such as he described. 

He also stated that the Veteran's poor social/occupational adjustment following military service, including extensive misuse of alcohol, was most certainly consistent with an assault as described.  He concluded that the Veteran meets the diagnostic criteria for PTSD that was more likely than not caused by MST experienced while enlisted and stationed at Schofield Barracks, HI, from July 1975 to April 1976. 

With regard to the July 2010 VA examiner's statements of inconsistent factual statements, the June 2014 VA examiner stated that it was reasonable to conclude that any data obtained from the Veteran during periods of heavy alcohol use, including diagnostic assessments during that time, were highly suspect.  Thus all mental health evaluations that may have occurred between discharge from military service and early-1985, and between 1998 and 2004, were questionable as his ability to accurately and clearly respond to any assessment process was significantly hampered and easily throws the clinician off the true course of the illness.  

The June 2014 examiner also stated that "It is beyond comprehension that [the July 2010 VA examiner] would somehow find oral copulation under threat of violence to not meet Criterion A1."  He further stated that in his opinion not only does Veteran now meet DSM 5 diagnostic criteria for PTSD, but by [the July 2010 VA examiner's] own report, he met DSM IV diagnostic criteria at the time of the July 2010 VA examination.

The July 2014 SSOC continued to deny the Veteran's claim.  The RO attributed little probative weight to the June 2014 VA examination because the VA examiner failed to base his medical opinion on the evidence of the record.  Specifically, the RO stated that the Veteran's statements provided to the examiner (childhood, substance abuse, military information) were in direct contrast to statements he made to numerous other examiners.  

The Board disagrees with the RO's assessment.  The June 2014 examiner detailed extensively the documents that supported his findings in the record, discussed in detail the other physician's/examiner's findings with an explanation as to why he disagreed with their findings, and addressed the Veteran's inconsistent statements finding that all mental health evaluations that may have occurred between discharge from military service and early-1985, and between 1998 and 2004, were questionable as his ability to accurately and clearly respond to any assessment process was significantly hampered.  

In sum, there is some in-service evidence of behavior changes and post-service diagnoses of PTSD based on the claimed in-service sexual assault.  During service, the Veteran was counseled on his attitude in September 1975 and October 1975.  He received four Article 15s on October 10, 1975, October 18, 1975, November 9, 1976, and April 22, 1976, respectively.  He also received a reprimand in March 1976 for indulgence in intoxicating liquor rendering incapacitated for the proper performance of his duties.

A June 2014 VA psychologist diagnosed PTSD as a result of the MST.  He also found that the Veteran was ultimately credible in his personal reports with his inconsistencies attributed to substance abuse during that time period.  This is consistent with the Veteran's statement in the August 2003 Mental Disorder examination where he stated that "I am really emotionally unbalanced.  I have lost my ability to think and remember."  A December 2001 Initial Psychological Evaluation noted that the Veteran's "short-term memory may be somewhat impaired."  This evidence weighs in favor of his claim.  

The evidence against his claim, in part, includes an October 2001 Psychological Evaluation, which states that the Veteran's psychiatric condition was "predominantly the result of his industrial physical injury."  However, a December 2001 addendum also noted that non-industrial stressors have been at play in the Veteran's life and that those stressors have probably had an adverse effect on his recovery.  The July 2010 VA examiner stated, in part, that the "overall picture [was] one of discrepancy."  She did, however, state that he was consistent in reporting the details of his purported sexual trauma.  She stated that his symptoms were insufficient to make the diagnosis of PTSD.  Rather, the Veteran was suffering from recurrent major depression, generalized anxiety, and panic disorder.  She further stated that she was hesitant to make the correlation primarily based on the Veteran's inconsistency of reporting his pre-military and post-military history.

All of the medical examiners are competent to make those complex assessments, the Board assigns limited probative value to the July 2010 VA examiner's opinion because she does not provide an opinion on presumption of soundness when she made her conclusions that the Veteran's psychiatric condition preexisted service.  Also, she did not address the fact as to whether the Veteran inconsistent statements were due to his periods of heavy alcohol use and mental state.

The evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule and service connection for a psychiatric disorder, including PTSD, is warranted.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


